       Case 1:19-cv-00937-LG-RHW Document 16 Filed 12/17/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF MISSISSIPPI
                                     SOUTHERN DIVISION

 SINGING RIVER HEALTH                                                               PLAINTIFFS
 SYSTEM et al

 VERSUS                                             CIVIL ACTION NO. 1:19CV937-LG-RHW

 NATHAN C. GRACE et al                                                           DEFENDANTS


                                             ORDER

       Before the Court are three unopposed motions from Defendants seeking extensions of

time to file answers or otherwise respond to Plaintiffs’ complaint. Doc. [4] [11] [15]. The Court

finds the motions should be granted.

       IT IS THEREFORE ORDERED AND ADJUDGED that Defendants’ [4] [11] [15]

Motions for Extensions of Time are GRANTED such that the deadline for the Defendants to

answer or otherwise respond to Plaintiffs’ Complaint is extended to the later of thirty (30) days

after (a) a decision on remand, or (b) transfer of the case to the Opiate MDL by the Judicial Panel

on Multidistrict Litigation.

       SO ORDERED AND ADJUDGED, this the 17th day of December 2019.




                                                     /s/ Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE
